                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Darcy J. Betterton,                                   File No. 19-cv-2005 (ECT/HB)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Warden Fikes,

           Respondent.
________________________________________________________________________

      Petitioner Darcy J. Betterton commenced this action pro se by filing a petition for a

writ of habeas corpus and an application to proceed in forma pauperis (“IFP”). Pet. [ECF

No. 1].   The case is before the Court on a Report and Recommendation issued by

Magistrate Judge Hildy Bowbeer on August 7, 2019. ECF No. 4 (“R&R”). Magistrate

Judge Bowbeer recommends dismissing Betterton’s petition without prejudice and denying

his IFP application as moot. R&R at 9.

      Ordinarily, any objection to a report and recommendation must be filed “within

14 days after being served with a copy.” LR 72.2(a)(1). Here, Betterton was served by

mail on August 7, which normally would make his objection deadline August 26.

LR 72.2(a)(1) (requiring that objections to a report and recommendations be filed “within

14 days after being served with a copy”); Fed. R. Civ. P. 6(d) (extending deadline by three

days when served by mail); Fed. R. Civ. P. 6(1)(C) (extending deadline due to weekend).

Betterton’s Objections are dated August 27. Obj. at 6 [ECF No. 5]. But Betterton

submitted documentary evidence that prison officials at FCI-Sandstone did not deliver the
Report and Recommendation to him until August 20 [ECF No. 5-2], and he argues that his

Objections therefore are timely [ECF No. 5-1]. The Court construes this as a motion for

an extension of time.       Because Betterton’s delayed receipt of the Report and

Recommendation through no fault of his own constitutes excusable neglect for not meeting

his filing deadline, the Court will grant Betterton’s request and treat his Objections as

timely. See Fed. R. Civ. P. 6(b)(1)(B).

       The Court is required to review de novo those portions of the Report and

Recommendation to which Betterton has objected. See 28 U.S.C. § 636(b)(1); Local

Rule 72.2(b)(3).    Although the Report and Recommendation was well reasoned,

Betterton’s Objections elaborate on certain arguments raised in his petition that were not

directly addressed in the Report and Recommendation, and which warrant further

discussion here. Nevertheless, for the reasons that follow, Betterton’s Objections will be

overruled, the Report and Recommendation will be accepted, and Betterton’s petition will

be dismissed.

       On February 11, 2004, a jury convicted Betterton of three counts of possessing

controlled substances with intent to distribute after being convicted of at least one felony

drug offense. See United States v. Betterton, 417 F.3d 826, 829–30 (8th Cir. 2005); Verdict

Form at 1–2, United States v. Betterton, Case No. 03-CR-3014 (MWB) (N.D. Iowa

Feb. 11, 2004), ECF No. 71. One of the counts of conviction carried a mandatory

minimum term of imprisonment of 10 years, a maximum term of imprisonment of life, and

“a term of supervised release of at least 8 years in addition to such term of imprisonment.”

See Am. J. at 1, United States v. Betterton, Case No. 03-CR-3014 (MWB) (N.D. Iowa

                                             2
Mar. 5, 2006), ECF No. 113; 21 U.S.C. § 841(b)(1)(B)(iii). He ultimately received a

sentence of 300 months (25 years) of imprisonment and 96 months (8 years) of supervised

release on that count, to be served concurrently with lesser sentences on the other two

counts of conviction. See Am. J. at 2–3. He is currently serving the custodial portion of

his sentence at the Federal Correctional Institute in Sandstone.

       In his petition, Betterton asks the Court “to correct the execution of [his] supervised

release to prevent it from being executed in an unconstitutional manner.” Pet. at 1 [ECF

No. 1]. Essentially, he argues that it would be unconstitutional under United States v.

Haymond, 139 S. Ct. 2369 (2019), to require him to serve 25 years in prison and then

8 years on supervised release, because if his supervised release was ever revoked, he might

have to spend longer in prison than the 25 years imposed by the sentencing judge. Pet. at

3–4; Obj. at 2. Betterton suggests that the solution to this supposed problem is that the

Bureau of Prisons should release him after 17 years in prison, so that if he violates the

terms of his supervised release, and if his supervised release is revoked, and if he is

sentenced to 8 years in prison as part of that revocation, he will not be imprisoned for any

longer than “the maximum imprisonment authorized by the statute of conviction and

imposed for the initial offense conduct.” Pet. at 2.

       There are many problems with this argument. See generally Whitaker v. Fikes,

No. 19-cv-1905 (PJS/LIB), 2019 WL 5854058 (Nov. 11, 2019) (rejecting similar argument

for multiple reasons). For present purposes, the most significant problem is that Betterton’s

petition is not ripe. Even under Betterton’s theory, no constitutional violation would occur

unless and until he is on supervised release, and violates the terms of that supervised

                                              3
release, and is consequently returned to prison—and at this point it is entirely speculative

whether these conditions will come to pass. See Whitaker, 2019 WL 5854058, at *2.

Accordingly, the Court lacks subject-matter jurisdiction over Betterton’s petition. See

Watts v. Petrovsky, 757 F.2d 964, 966 (8th Cir. 1985) (holding that, where a live

controversy would only arise if petitioner’s current term of parole were revoked, the court

lacked jurisdiction over the appeal).

                                         ORDER

        Based on the files, records, and proceedings in the above-captioned matter, IT IS

ORDERED THAT:

        1.    The Report and Recommendation [ECF No. 4] is ACCEPTED;

        2.    The petition [ECF No. 1] is DISMISSED WITHOUT PREJUDICE; and

        3.    The application to proceed in forma pauperis [ECF No. 2] is DENIED as

moot.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: November 20, 2019                  s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             4
